Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 1 of 7 PageID #: 92




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X
UNITED STATES OF AMERICA


                 -against-                                     MEMORANDUM OF LAW
                                                               18-CR-393 (SJ)
BERNARD AUGUSTINE,

                           Defendant
-----------------------------------------------------X

                             MOTION FOR A BILL OF PARTICULARS

         Bernard Augustine is charged in a one count indictment with attempting to provide

material support and resources to a foreign terrorist organization (“FTO”), namely the Islamic

State of Iraq and al-Sham (“ISIS”), knowing that it was a designated foreign terrorist

organization and that the organization had engaged and was engaging in terrorist activity and

terrorism in violation of 18 USC § 2339B(a)(1).

         Mr. Augustine, through undersigned counsel, moves for an order for a bill of particulars.

This motion is based upon the memorandum of law, the attached declaration, the files and

records in this case, and any additional evidence that may become available to the Court.

                                                ARGUMENT

    I.       A BILL OF PARTICULARS IS NECESSARY WHEN AN
             INDICTMENT LACKS SPECIFICITY AND A DEFENDANT IS NOT
             ON NOTICE OF THE NATURE OF THE PENDING CHARGES

         Federal Rule of Criminal Procedure 7(f) authorizes a court to “direct the government to

file a bill of particulars.” The Second Circuit has concisely set forth its purpose: “A bill is

appropriate to permit a defendant to identify with sufficient particularity the nature of the charge

pending against him, thereby enabling defendant to prepare for trial, to prevent surprise, and to
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 2 of 7 PageID #: 93




interpose a plea of double jeopardy should he be prosecuted a second time for the same offense.”

United States v. Davidoff, 845 F.2d 1151, 1154 (2d Cir. 1988).

       The Supreme Court has held that an indictment must, at a minimum, provide sufficient

specific information not only to allow a defendant to plead jeopardy in a later prosecution, but

also to allow a defendant to prepare his defense and ascertain what facts were presented to the

grand jury. It must also clearly set forth the basis for federal jurisdiction over the charged crimes

and must inform the Court of the facts alleged, so that the Court can determine the sufficiency of

the charge. See United States v. Resendiz-Ponce, 549 U.S. 102, 107 (2007) (citing Hamling v.

United States, 418 U.S. 87, 117 (1974)).

       Although it is generally sufficient to use the words of the charging statute, the indictment

must pin down the specific conduct at issue. “Undoubtedly, the language of the statute may be

used in the general description of the offense, but it must be accompanied with such a statement

of facts and circumstances as will inform the accused of the specific offense, coming under the

general description, with which he is charged.” Hamling, 418 U.S. at 117-118; see also

Resendiz-Ponce, 549 U.S. at 109 (“[W]hile an indictment parroting the language of the federal

criminal statute is often sufficient, there are crimes that must be charged with greater

specificity.”). If an indictment lacks specificity as required under Rule 12(b)(2), it is the

defendant’s job to “apprise the District Court of those particular portions of the indictment that

are lacking in the requisite specificity, and explain why in the circumstances, greater specificity

is required.” United States v. Crowley, 236 F.3d 104, 106 (2d. Cir. 2000); see also Fed. R. Crim.

P. 12(b)(3)(B)(iii) (defenses, objections, and requests based on lack of specificity in the

indictment or information must be made in a pretrial motion).




                                                  2
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 3 of 7 PageID #: 94




   II.      THE INDICTMENT, COMPLAINT, AND DISCOVERY MATERIALS
            IN THIS CASE FAIL TO PROVIDE ADEQUATE NOTICE OF THE
            CHARGES AGAINST MR. AUGUSTINE

         A. The Indictment Fails to Provide Notice of the Type of Support and Resources Mr.
            Augustine is Charged With Attempting to Provide

         The sole count of the indictment alleges that Mr. Augustine “did knowingly and

intentionally attempt to provide material support and resources, as defined in 18, United States

Code, Section 2339A(b), including personnel, including Augustine himself, to a foreign terrorist

organization, to wit: the Islamic State of Iraq and al-Sham.” Indictment ¶ 1, Dkt. No. 15

(emphasis added). This language fails to apprise Mr. Augustine of what types of material

support and resources he is charged with attempting to provide. Although the complaint suggests

that the sole allegation is self-provision (“namely, personnel (himself)”), Dkt. No. 1 at 1, the

indictment leaves the door open to other, as-yet-unknown forms of support (“including

personnel, including . . . himself”), Dkt. No. 15 ¶ 1.

         This hedging language is especially troubling given the many forms of liability available

under the statute:

         [T]he term “material support or resources” means any property, tangible or
         intangible, or service, including currency or monetary instruments or financial
         securities, financial services, lodging, training, expert advice or
         assistance, safehouses, false documentation or identification, communications
         equipment, facilities, weapons, lethal substances, explosives, personnel (1 or more
         individuals who may be or include oneself), and transportation, except medicine or
         religious materials.

18 USC 2339A(b). The government has provided no indication as to whether Mr. Augustine has

to defend against allegations of attempting to provide one, some, or all of these forms of support

or resources. Thus, the indictment plainly violates Mr. Augustine’s right to fair notice of the

charges he faces and is defective for its lack of specificity. See Fed. R. Crim. P. 12(b)(3)(B)(iii).




                                                  3
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 4 of 7 PageID #: 95




       B. The Indictment, Complaint, and Discovery Fail to Provide Notice of Whether and
          How Mr. Augustine Was Attempting to Work Under a Foreign Terrorist
          Organization’s Direction or Control

       The present indictment, the complaint, and the discovery in this case all fail to explain

how the government will proceed with the requirement that they prove Mr. Augustine’s

coordination with an FTO. The statute provides:

       No person may be prosecuted under this section in connection with the term
       “personnel” unless that person has knowingly provided, attempted to
       provide, or conspired to provide a foreign terrorist organization with 1 or
       more individuals (who may be or include himself) to work under that
       terrorist organization’s direction or control or to organize, manage,
       supervise, or otherwise direct the operation of that organization. Individuals
       who act entirely independently of the foreign terrorist organization to
       advance its goals or objectives shall not be considered to be working under
       the foreign terrorist organization’s direction and control.

18 USC § 2339B(h). The government has failed to plead in the indictment this statutory

requirement of “direction or control” under subsection (h). And the complaint and the discovery

give no indication of how the government intends to prove this element of the charged crime.

       Discovery produced to date shows that Mr. Augustine had no connection or

communication with any member or associate of ISIS or any other FTO. See Declaration of

Samuel Jacobson in Support of Motion for Bill of Particulars (“Jacobson Decl.”) ¶ 4. Though

the government lays out in the complaint its evidence of communications between Mr. Augustine

and various friends and family members, as well as his travel plans to Tunisia, they have

disclosed nothing pointing to an actual connection to ISIS or anyone even remotely affiliated

with ISIS that might indicate that when he traveled to Tunisia in February 2016 he was

attempting to work under ISIS’ “direction or control.”




                                                 4
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 5 of 7 PageID #: 96




       The lack of any allegation of communication or connection with ISIS affiliates is

extremely unusual in a material support case. In charging violations of § 2339B(a)(1) under the

personnel provision, in the vast majority of cases, the government points to something more than

just communication with non-FTO connected friends and family members, statements of

independent support—which fail under subsection (h)—and travel plans. There is typically

evidence of some contact between the defendant and an alleged member, agent, or related third

party of an FTO, or at the very least an undercover agent posing as one. 1 Here, the government

has produced no evidence of any contact at all.

       If the government is indeed proceeding on a “personnel” theory of support or resources,

the government should be required to provide additional information about how it intends to

prove the “direction or control” element of the charge. Without further guidance about the basic

facts on which the government intends to rely, the defense cannot adequately prepare for trial.




1
  See, e.g., United States v. Kaziu, 559 F. App’x 32, 36 (2d Cir. 2014) (while overseas, defendant
“contacted others in an attempt to travel to Pakistan, Afghanistan, and Somalia to wage
jihad”); United States v. Farhane, 634 F.3d 127, 140-41 (2d. Cir. 2011) (defendant in contact
with a FBI agent posing as a recruiter for al-Qaeda); United States v. Nagi, No. 15-2122
(W.D.N.Y. July 31, 2015) (defendant charged with attempted material support for attempting
to provide himself as personnel to ISIL; evidence included text and web history indicating he
contacted ISIL operatives, and receivd instructions); United States v. Abdurahman, 107 F. Supp.
3d 992, 995 (D. Minn. 2015) (conspiracy to provide material support, where members of
conspiracy were in “direct contact” with person who had joined ISIL); United States v. Daud,
No. 15-49(4), 2015 WL 3397960, at *2 (D. Minn. May 26, 2015) (same); United States v.
Kurbanov, No. 13-120, 2015 WL 9255324, at *1-2 (D. Idaho Dec. 17, 2015) (defendant
convicted of conspiracy to provide material support in the form of personnel after he had
numerous online communications with representatives of the FTO); see also United States v.
Mustafa, 406 F. App’x 526, 528 (2d Cir. 2011) (defendant “associated with terrorist groups other
than al Qaeda, attended and attempted to attend jihad training camps in other countries, and
admitted to killing people while engaged in jihad”).

                                                  5
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 6 of 7 PageID #: 97




    III.      THE COURT SHOULD ORDER A BILL OF PARTICULARS

           Several questions must be answered in order for Mr. Augustine to effectively mount a

defense, to be put on proper notice of the crime with which he has been charged, to permit him to

adequately challenge the constitutionality of the statute as applied, and to allow him to plead

double jeopardy should he be acquitted. We therefore request that the government be required to

file a bill listing the following particulars:


           1) Whether the government is proceeding solely on a “personnel” theory of material
              support and, if so, what facts the government intends to rely on in proving that Mr.
              Augustine intended to work under ISIS’ “direction or control,” and what steps he took
              towards working under their “direction or control.”

           2) If the government is proceeding on a “personnel” theory of material support, what
              they allege that Mr. Augustine intended to do when he got to Libya, and what steps he
              took towards effectuating that intent.

           3) If the government seeks to prove that Mr. Augustine intended to provide any non-
              personnel forms of support or resources, which forms. And whether the government
              seeks to prove that Mr. Augustine intended to provide any personnel other than
              himself.


                                            CONCLUSION

           For the foregoing reasons, the Court should grant the motion that the government issue in

full the requested bill of particulars.



DATED:            July 14, 2019
                  Brooklyn, NY




                                                   6
Case 1:18-cr-00393-SJ-RML Document 32 Filed 07/14/19 Page 7 of 7 PageID #: 98




                                       Respectfully Submitted,

                                                 /s/              .
                                       Samuel Jacobson
                                       Allegra Glashausser
                                       Counsel to Bernard Augustine
                                       Federal Defenders of New York, Inc.
                                       One Pierrepont Plaza, 16th Floor
                                       Brooklyn, NY 11201
                                       (718) 407-7429


Cc:   AUSA Craig Heeren (via Email and ECF)
      AUSA Michael Keilty (via Email and ECF)
      Bernard Augustine (via Mail) (MDC Brooklyn)




                                          7
